     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 1 of 18

            Gregory K. Sabo, Esq., Bar No. 169760
1           Chelsea L. Zwart, Esq., Bar No. 305951
         CHAPMAN GLUCKSMAN DEAN & ROEB
2           A PROFESSIONAL CORPORATION
      11900 WEST OLYMPIC BOULEVARD, SUITE 800
3         LOS ANGELES, CALIFORNIA 90064-0704
         TEL: (310) 207-7722 • FAX: (310) 207-6550
4
      Attorneys for Defendant TOWBIN DODGE, LLC
5

6
                                 UNITED STATES DISTRICT COURT
7
                                EASTERN DISTRICT OF CALIFORNIA
8

9
      JUSTIN NEFF, individually and on                    )   Case No.: 2:20-CV-00261-JAM-DMC
10                                                        )
      behalf of all others similarly situated,            )
11                                                        )   Hon. Judge John A. Mendez
                             Plaintiff,                   )   DEFENDANT’S AMENDED NOTICE
12                                                        )
                                                          )   OF MOTION AND MOTION TO
13                v.                                      )   DISMISS FOR LACK OF VENUE OR,
                                                          )   ALTERNATIVELY, FOR TRANSFER
14                                                        )   OF THE CASE; MEMORANDUM OF
      TOWBIN DODGE LLC, a Nevada                          )   POINTS AND AUTHORITIES
15    company,                                            )
                                                          )   Hearing Date:         September 29, 2020
16                                                        )   Hearing Time:         1:30 P.M.
                             Defendant.                   )   Courtroom:            1575
17                                                        )   Judge:                John A. Mendez
                                                          )
18                                                        )
19                                   NOTICE OF MOTION AND MOTION

20               NOTICE IS HEREBY GIVEN that on September 29, 2020, at 1:30 p.m., or as soon

21   thereafter as counsel may be heard, in the Courtroom of the Honorable John A. Mendez, United

22   States District Court for the Eastern District of California, Robert T. Matsui Federal Courthouse,

23   501 I Street, Sacramento, California 95814, Defendant TOWBIN DODGE LLC (“Towbin Dodge”)

24   will and hereby does move the Court, by and through its counsel, for entry of an order dismissing

25   this action for lack of venue pursuant to Federal Rule of Civil Procedure 12(b)(3) or, in the

26   alternative, transferring this case to the United States District Court for the District of Nevada

27   pursuant to 28 U.S.C. § 1404(a).

28               This Motion is made on the grounds that (1) the case should be dismissed or transferred due

      3797.983                                            1
                                   AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 2 of 18


1    to improper venue because a substantial part of the events giving rise to the claim occurred in the
2    District of Nevada, not this District or any other District in California, or, in the alternative, (2) the
3    case should be transferred to the District of Nevada as a more convenient forum as Towbin Dodge
4    and a majority of the key witnesses and documents are located in Nevada, the contract between the
5    Defendants which gives rise to Plaintiff’s claims was entered into in Nevada, and litigating the
6    action in this District would be more expensive and less efficient for all parties.
7                This Motion is based on this Notice of Motion; the following Memorandum of Points and
8    Authorities; the Declaration of Marie Maleske filed concurrently herewith; the argument of counsel
9    to be made at the hearing on the Motion; all pleadings, records and papers on file; and such other
10   matters that may be presented to the Court.
11               This Motion is made following meet and confer efforts of counsel pursuant to the Court’s
12   Standing Order. As indicated at Section 5 of the parties’ Joint Report dated April 7, 2020, on file
13   herein, the parties meet and conferred regarding Towbin Dodge’s position that venue in this District
14   is improper and that it anticipated filing a motion to dismiss for lack of proper venue or to transfer
15   the action to the District of Nevada on the grounds that it and virtually all of the witnesses and
16   pertinent records relevant to the case are in Nevada. Plaintiff disagreed and indicated that he would
17   oppose any such motion.
18               Towbin Dodge filed and served its Motion to Dismiss for Lack of Venue, or, Alternatively,
19   for Transfer of the Case on April 29, 2020 in response to Plaintiff’s original Complaint. The Motion
20   was taken off calendar upon Plaintiff’s filing of a First Amended Complaint. Following the filing
21   of the First Amended Complaint, the parties further met and conferred regarding Towbin Dodge’s
22   position that the minimal amendments to Plaintiff’s counsel did not make Towbin Dodge’s Motion
23   to Dismiss for Lack of Venue, or, Alternatively, for Transfer of the Case any less meritorious and
24   that it intended on revising the same to address the amendments made to Plaintiff’s complaint and
25   refiling. The parties disagreed on this issue and Plaintiff indicated that he would oppose such a
26   motion should it be filed by Towbin Dodge in response to Plaintiff’s First Amended Complaint.
27   ///
28   ///

      3797.983                                           2
                                   AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 3 of 18


1     DATED: July 31, 2020                 CHAPMAN, GLUCKSMAN, DEAN & ROEB
                                                 A Professional Corporation
2

3

4                                       By: /s/ Chelsea L. Zwart
                                           GREGORY K. SABO
5                                          CHELSEA L. ZWART
                                           Attorneys for Defendant TOWBIN DODGE, LLC
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      3797.983                                 3
                             AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 4 of 18


1                                     TABLE OF CONTENTS
2

3    I.          INTRODUCTION AND PERTINENT ALLEGATIONS…………….…..1
4    II.         LOCATION OF THE PARTIES………………………………………..…2
5    III.        LEGAL ARGUMENT……………………………………………………..3
6                A.   The Complaint Should Be Dismissed for Improper Venue…………3
7                B.   Alternatively, Transfer the Case to the District of Nevada is
8                     Warranted……………………………………………………………6
9    IV.         CONCLUSION……………………………………………………………11
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      3797.983                                      i
                                          TABLE OF CONTENTS
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 5 of 18


1                                          TABLE OF AUTHORITIES
2                                                                                                                   Page(s)

3    Cases
4    Argueta v. Banco Mexicano, S.A.,
5       87 F.3d 320 (9th Cir. 1996) .................................................................................. 3

6    Axiom Foods, Inc. v. Acerchem Int’l,
        874 F.3d 1064 (9th Cir. 2017).............................................................................. 8
7

8    Cadenasso v. Metro. Life Ins. Co.,
       2014 WL 1510853 (N.D. Cal. Apr. 15, 2014) ..................................................... 5
9
     Camarena v. Vanderbilt Mortg. & Fin., Inc.,
10
       2015 WL 4036258 (N.D. Ill. July 1, 2015) .......................................................... 5
11
     E. & J. Gallo Winery v. F. & P. & S.p.A.,
12      899 F. Supp. 465 (E.D. Cal. 1994) ....................................................................... 6
13
     Fabio v. Diversified Consultants, Inc.,
14     2014 WL 713104 (W.D. Wisc. Feb. 25, 2014) .................................................... 5
15   Hope v. Otis Elevator Co.,
16     389 F. Supp. 2d 1235 (E.D. Cal. 2005) ................................................................ 4

17   Jones v. GNC Franchising,
        211 F.3d 495 (9th Cir. 2000) ................................................................................ 7
18

19   Joseph v. TrueBlue, Inc.,
        2014 WL 6908968 (E.D. Wash. Dec. 9, 2014) .................................................... 5
20
     King v. Russell,
21
        963 F.2d 1301 (9th Cir. 1992).............................................................................. 4
22
     Los Angeles Mem’l Coliseum Comm’n v. Nat’l Football League,
23      89 F.R.D. 497 ....................................................................................................... 7
24
     Lou v. Belzberg,
25     834 F.2d 730 (9th Cir. 1987) ................................................................................ 7
26   Martinez v. Aero Caribbean,
27     764 F. 3d 1062 (9th Cir. 2014)............................................................................. 2
28

      3797.983                                                    ii
                                                   TABLE OF AUTHORITIES
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 6 of 18


1    Park v. Dole Fresh Vegetables, Inc.,
       964 F. Supp. 2d 1088 (N.D. Cal. 2013).............................................................. 11
2
     Walden v. Fiore,
3
       571 U.S. 277 (2014) ......................................................................................... 8, 9
4
     Statutes
5
     28 U.S.C. § 1391........................................................................................................ 2
6

7    28 U.S.C. § 1391(b)............................................................................................... 3, 4

8    28 U.S.C. § 1391(b)(1) ...................................................................................... 1, 4, 7
9    28 U.S.C. § 1391(b)(2) .......................................................................................... 1, 4
10
     28 U.S.C. § 1404(a) .....................................................................................2, 6, 7, 11
11
     28 U.S.C. § 1406(a) ............................................................................................... 2, 4
12
     Court Rules
13

14   Fed. R. Civ. P. 45(c)(1)(A)...................................................................................... 10

15   Rule 12(b)(3).......................................................................................................... 3, 6
16

17

18

19
20

21

22

23

24

25

26

27

28

      3797.983                                                    iii
                                                    TABLE OF AUTHORITIES
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 7 of 18


1                             MEMORANDUM OF POINTS AND AUTHORITIES
2                Defendant TOWBIN DODGE LLC (“Towbin Dodge”) hereby submits the following
3    Memorandum of Points and Authorities in support of its Amended Motion to Dismiss for Lack of
4    Venue or, Alternatively, For Transfer of the Case.
5    I.          INTRODUCTION AND PERTINENT ALLEGATIONS
6                This action arises out of a text message and three telephone calls Plaintiff JUSTIN NEFF
7    (“Plaintiff”) alleges he received to his cell phone from Towbin Dodge. Plaintiff claims that in
8    January 2020, he received one text message and one telephone call directly from Towbin Dodge
9    and alleges that these communications were unsolicited and initiated using an autodialer.
10   (Plaintiff’s First Amended Complaint (“FAC”), ¶¶ 28). Plaintiff also alleges that he received two
11   additional purportedly autodialed calls on behalf of Towbin Dodge from Defendant CDK Global,
12   LLC (“CDK”), which Towbin Dodge had contracted with to communicate with consumers on its
13   behalf. (FAC, ¶¶ 15, 19, 30, 33).
14               Plaintiff alleges that he did not consent to Towbin Dodge or CDK sending him purportedly
15   automated text messages or placing allegedly autodialed calls to his cell phone (FAC, ¶ 34) and
16   that the communications he received from Towbin Dodge (or on its behalf) violated the TCPA.
17   Plaintiff not only asserts TCPA claims against Defendants on behalf himself, but also on behalf of
18   one putative nationwide class.
19               Plaintiff’s allegations are hotly disputed by Towbin Dodge. Notwithstanding, even if taken
20   as true, this case is not properly venued in this District.
21               First, Plaintiff has not met his burden of establishing that venue is proper in the District. In
22   fact, venue here is not proper under 28 U.S.C. § 1391(b)(1) because Towbin Dodge’s principal
23   place of business is in Henderson, Nevada, and it does not have any offices or employees in this
24   state, let alone this District. Plaintiff has also failed to Plaintiff also has failed to establish that venue
25   is proper under 28 U.S.C. § 1391(b)(2), which requires him to show that a “substantial part of the
26   events” giving rise to his claims occurred in this District. While Plaintiff alleges that he resides in
27   this District, he does not allege any facts tying his claims to this District. He does not allege that
28   Towbin Dodge initiated the subject call and text message from this District. Nor does he allege that

      3797.983                                              1
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 8 of 18


1    he received the communications from Towbin Dodge while in this District, though even if he had,
2    such an allegation would not support venue here, as venue is proper in the district from which the
3    allegedly offending communications were placed, not received. Here, based on Plaintiff’s
4    allegations, the proper venue is the District of Nevada, as that is the district in which Towbin Dodge
5    is headquartered, is the district from which Plaintiff alleges that Towbin Dodge initiated the
6    communications (or instructed CDK to make on its behalf), and is the District where Towbin Dodge
7    entered into contract with CDK. Thus, this case may be dismissed or transferred for improper venue
8    under 28 U.S.C. § 1406(a).
9                 Second, even if the Court finds that venue in this District is proper, this case should be
10   transferred to the District of Nevada pursuant to 28 U.S.C. § 1404(a) because (i) it is the district in
11   which Towbin Dodge and virtually all of the material witnesses and documents are based with
12   respect to both Plaintiff’s allegations that he was supposedly contacted improperly and the
13   underlying contract between Towbin Dodge and CDK and the services provided by CDK
14   thereunder, which Plaintiff claims are violative of the TPA; (ii) it is the district with the strongest
15   ties to Plaintiff’s claims, including because it is the district from which Plaintiff alleges that Towbin
16   Dodge placed the text message and one of the subject calls directly to him and instructed CDK to
17   call him on two other occasions; (iii) it is the District in which Towbin Dodge entered into the
18   underlying contract with CDK; and (iv) litigating this case in Las Vegas would be equally, if not
19   less costly for Plaintiff, equally as costly for CDK which is headquartered in Illinois, and
20   significantly less costly for Towbin Dodge, such that transferring the action to Las Vegas, Nevada,
21   would not place an undue burden on Plaintiff or CDK or prejudice them in any way, while
22   continuing to litigate here would unnecessarily impose an undue burden on Towbin Dodge.
23   II.          LOCATION OF THE PARTIES
24                Of significant importance with respect to the instant Motion is the district of residence of
25   the parties to this action. A company’s principal place of business is its district of residence for
26   venue purposes. 28 U.S.C. § 1391; see Martinez v. Aero Caribbean, 764 F. 3d 1062 (9th Cir. 2014).
27                Plaintiff is a resident of Weaverville, California. (FAC, ¶ 6). Weaverville is approximately
28   200 miles from this Court. The requisite drive takes approximately 3.5 hours with minimal traffic.

       3797.983                                             2
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 9 of 18


 1   In contrast, Weaverville is approximately 680 miles from Las Vegas, where the District Court of
 2   Nevada is located. The trip can be made most conveniently by driving to Sacramento and taking a
 3   short hour-and-a-half flight to Las Vegas.
 4               Plaintiff’s counsel is located in Miami, Florida and San Diego, California. Irrespective of
 5   where this case is venued, they will be required to travel a fairly significant distance. That being
 6   said, San Diego, California is equally as far from Las Vegas as it is to Sacramento and the flight
 7   from Miami to Las Vegas is shorter and more direct than that to Sacramento.
 8               Towbin Dodge is a Nevada limited liability corporation. (Declaration of Marie Maleske
 9   filed concurrently herewith (“Maleske Decl.”), ¶ 3). Its principal place of business is Henderson,
10   Nevada. (Id.). Towbin Dodge does not have any offices or employees in California and it maintains
11   its business records in Henderson, Nevada. (Maleske Decl., ¶¶ 4-5). Henderson, Nevada is
12   approximately 550 miles from this Court. The trip can be made by plane flying from Las Vegas,
13   Nevada to Sacramento, California or by driving, which takes a minimum of 9 hours. In contrast,
14   the drive from Towbin Dodge to the District Court of Nevada is approximately 15 miles.
15               Towbin Dodge’s counsel is located in Los Angeles, California. Travel from Los Angeles
16   to either Sacramento or Las Vegas is minimally different.
17               CDK is an Illinois limited liability company. It is headquartered in Illinois and its employees
18   will be required to travel a significant distance whether this case is venued in this District or
19   Nevada.
20 III.          LEGAL ARGUMENT
21               A.     The Complaint Should Be Dismissed for Improper Venue.
22               Under Rule 12(b)(3), Towbin Dodge may request that this Court dismiss an action for
23   improper venue by way of the instant Motion. Fed. R. Civ. P. 12(b)(3). The federal venue statute
24   provides that “[a] civil action may be brought in – (1) a judicial district in which any defendant
25   resides, if all defendants are residents of the State in which the district is located; [or] (2) a judicial
26   district in which a substantial part of the events or omissions giving rise to the claim occurred....”
27   28 U.S.C. § 1391(b) (“Section 1391(b)”). When considering a Rule 12(b)(3) motion to dismiss, a
28   court need not accept the pleadings as true and may consider facts outside the pleadings. Argueta

      3797.983                                              3
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 10 of 18


1     v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996). If the court determines that venue is
2     improper, it may either dismiss the action or, if it is in the interests of justice, transfer the action to
3     a district in which the action could have been brought. 28 U.S.C. § 1406(a). Whether to dismiss
4     for improper venue or transfer venue is within the sound discretion of the District Court. King v.
5     Russell, 963 F.2d 1301, 1304 (9th Cir. 1992). Plaintiff bears the burden of establishing that venue
6     is proper in this District. Hope v. Otis Elevator Co., 389 F. Supp. 2d 1235, 1243 (E.D. Cal. 2005).
7                 Plaintiff cannot establish that venue is proper in this District under 28 U.S.C. § 1391(b)(1)
8     because neither of the Defendants reside in this District. As discussed above, Towbin Dodge resides
9     in Henderson, Nevada (the District of Nevada) and has no offices or employees in California, let
10    alone in this District. CDK resides in Illinois.
11                Plaintiff claims that venue is proper in this District because he resides in the District and
12    because the purportedly “wrongful conduct giving rise to this case was directed to Plaintiff on
13    Plaintiff’s California area code cell phone number in this District.” (FAC, ¶ 10). Thus, Plaintiff
14    asserts venue under Section 1391(b)(2)’s “substantial part of the events” test.
15                However, Plaintiff has not met his burden of establishing that venue is proper in this District
16    under Section 1391(b)(2). Plaintiff’s place of residence is of no consequence with respect to the
17    analysis of whether venue is proper under Section 1391(b)(2) (or under any other subsection of
18    Section 1391(b)). The proper inquiry in this case is only where the substantial part of the alleged
19    events giving rise to the claim occurred. As discussed below, the analysis under this test leads to
20    the conclusion that venue in the District of Nevada is proper.
21                The alleged events giving rise to this case include Towbin Dodge entering into a contract
22    with CDK to provide it with marketing services, including various platforms through which Towbin
23    Dodge could communicate with consumers (FAC, ¶¶ 12-17); CDK providing Towbin Dodge with
24    Plaintiff’s contact information (FAC, ¶ 27); one text message sent by Towbin Dodge to Plaintiff
25    directly (FAC, ¶28); one call made by Towbin Dodge to Plaintiff directly (FAC, ¶28); and two calls
26    made by Towbin Dodge to Plaintiff through CDK (FAC, ¶¶ 30-33).
27                Plaintiff does not allege where he was when he received the subject text message and calls
28    from Towbin Dodge, much less that he received them while in this District. Rather, he simply

       3797.983                                              4
                                     AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 11 of 18


1     alleges that the communications were sent to his cell phone, which has an area code from the
2     District, and, thus, asserts that venue is proper here. Plaintiff is incorrect and, as discussed more
3     fully below, he has failed to established proper venue under Section 1391(b)(2)’s “substantial part
4     of the events” test.
5                 Even assuming, arguendo, that Plaintiff had alleged that he received the calls in this District,
6     such an allegation would still be insufficient to make venue here proper, as the only alleged
7     violation of the TCPA was initiated from Nevada, the state from which the allegedly unsolicited
8     communications were sent, with respect the communications to Plaintiff directly from Towbin
9     Dodge, or with respect to the communications sent on Towbin Dodge’s behalf, the state from which
10    the alleged direction from Towbin Dodge to send communications originated. The TCPA does not
11    make illegal the receipt of an unsolicited, autodialed communication. It only prohibits a person
12    from sending unsolicited, autodialed communications (i.e., making calls or sending text messages).
13    As such, the only violation of law alleged to have taken place originated from Towbin Dodge’s
14    headquarters in Henderson, Nevada. In other words, the events giving rise to Plaintiff’s claims are
15    Towbin Dodge’s conduct (or conduct purport taken on its behalf) relative to making telephone calls
16    and sending text messages, which of which were initiated from Nevada, not this District.
17                Of significant note, courts in the Ninth Circuit and throughout the country have held that in
18    TPCA cases, venue is proper in the district from which the allegedly improper communication was
19    sent, not where it was received. See, e.g., Cadenasso v. Metro. Life Ins. Co., 2014 WL 1510853,
20    at *9 (N.D. Cal. Apr. 15, 2014) (transferring case to Southern District of Florida because “[t]he
21    only alleged violation of the TCPA occurred in Florida, the state from which the unsolicited faxes
22    were sent.”); Joseph v. TrueBlue, Inc., 2014 WL 6908968, at *3 (E.D. Wash. Dec. 9, 2014)
23    (transferring case to Western District of Washington because, inter alia, “the text message alerts
24    that supposedly violated provisions of the TCPA originated from the Lead Defendant’s
25    headquarters in [that district].”); Camarena v. Vanderbilt Mortg. & Fin., Inc., 2015 WL 4036258,
26    at *4 (N.D. Ill. July 1, 2015) (transferring case to Eastern District of Tennessee because “[t]he case
27    concerns the allegedly unlawful behavior of a Tennessee corporation. The material events occurred
28    in that state, in the sense that the automated calls were planned and originated there.”); Fabio v.

       3797.983                                              5
                                     AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 12 of 18


1     Diversified Consultants, Inc., 2014 WL 713104, at *3 (W.D. Wisc. Feb. 25, 2014) (holding that
2     Western District of Wisconsin was proper venue because, “since the call itself is among the alleged
3     illegal activity,… the injury occurred by virtue of calls apparently generated from within this
4     district”).
5                 Moreover, the two telephone calls made by CDK allegedly on Towbin Dodge’s behalf,
6     would not have been made had the underlying contract for services between CDK and Towbin
7     Dodge not been entered into. That contact was entered into by Towbin Dodge in Nevada and
8     Towbin Dodge’s location in Henderson, Nevada was the only location that received services from
9     CDK under said contract. (Maleske Decl., ¶¶ 6-7). Thus, the underlying events between Towbin
10    Dodge and CDK, which give rise to a portion of Plaintiff’s claims, also took place in Nevada.
11                Accordingly, Towbin Dodge respectfully requests that this Court dismiss Plaintiff’s action
12    for improper venue under Rule 12(b)(3), as the substantial part of the events giving rise to this
13    action took place in Nevada, not in this District.
14                B. Alternatively, Transfer the Case to the District of Nevada is Warranted.
15                Even if the Court finds that venue is proper here, under 28 U.S.C. § 1404(a) (“Section
16    1404(a)”), “[The Court] may still exercise discretion” and transfer the action to another district,
17    where it may be been brought in the first instance. Transfer is appropriate “[f]or the convenience
18    of parties and witnesses, in the interest of justice, a district court may transfer any civil action to
19    any other district or division where it might have been brought or to any district or division to which
20    all parties have consented.” 28 U.S.C. § 1404(a).
21                Under Section 1404(a), the Court has “inherently broad discretion” to determine whether:
22    (1) the case could have been brought in the District of Nevada, (2) the convenience of the parties
23    and witnesses would be better served by transferring the case, and (3) transfer serves the interest of
24    justice. See 15 U.S.C. § 1404(a); E. & J. Gallo Winery v. F. & P. & S.p.A., 899 F. Supp. 465, 466
25    (E.D. Cal. 1994) (“Three factors are in the inherently broad discretion of the Court, allowing the
26    Court to consider the particular facts of each case: convenience of the parties, convenience of the
27    witnesses, and interest of justice”) (emphasis in original).
28                This District is not the most convenient venue for the parties or potential witnesses to litigate

       3797.983                                               6
                                     AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 13 of 18


1     this case. Indeed, aside from Plaintiff, Towbin Dodge is not aware of any potential witnesses who
2     reside here. Therefore, should the Court find that venue is proper or declines to dismiss this action,
3     Towbin Dodge alternatively request that the Court nevertheless transfer the case to the District of
4     Nevada.
5                 The first prong of the Section 1404(a) analysis is satisfied here because Plaintiff could have
6     brought this action in the District of Nevada, as that is the District in which Towbin Dodge resides.
7     28 U.S.C. § 1391(b)(1). As to the second and third prong, the Ninth Circuit has held that courts
8     may consider the following factors when determining if transfer in the interest of justice in a
9     particular case:
10
                         (1) the location where the relevant agreements were negotiated and
11                       executed, (2) the state that is most familiar with the governing law, (3) the
                         plaintiff’s choice of forum, (4) the respective parties’ contacts with the
12                       forums, (5) the contacts relating to the plaintiff’s cause of action in the
                         chosen forum, (6) the difference in the costs of litigation in the two forums,
13                       (7) the availability of compulsory process to compel attendance of unwilling
                         non-party witnesses, and (8) the ease of access to sources of proof.
14

15    Jones v. GNC Franchising, 211 F.3d 495, 498-99 (9th Cir. 2000). “The convenience of witnesses

16    is said to be the most important factor” in ruling on a transfer motion. Los Angeles Mem’l Coliseum

17    Comm’n v. Nat’l Football League, 89 F.R.D. 497, 501 (internal citations omitted).

18                Location re Execution of Relevant Agreements. As discussed above, the service contract

19    between Towbin Dodge and CDK gives rise to two of the subject communications herein. The

20    contract was executed by Towbin Dodge in Nevada. (Maleske Decl., ¶¶ 6). Thus, this factor favors

21    transfer to Nevada.

22                State Most Familiar With Governing Law. The second factor is neutral because this

23    District and the District of Nevada are equally familiar with the TCPA.

24                Plaintiff’s Choice of Forum. Here, Plaintiff’s choice of forum is not entitled to much, if

25    any, weight in the transfer analysis for two reasons. First, Plaintiff is seeking to represent a putative

26    nationwide class, and thus his choice of forum is given less weight. Lou v. Belzberg, 834 F.2d 730,

27    739 (9th Cir. 1987) (“[W]hen an individual . . . represents a class, the named plaintiff’s choice of

28    forum is given less weight.”). Second, Plaintiff cannot credibly argue that travel to Sacramento,

       3797.983                                              7
                                     AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 14 of 18


1     where this Court is located, is significantly more convenient to him and his counsel than to Las
2     Vegas. First, Plaintiff himself lives over 200 miles north of Sacramento. Any travel with respect to
3     this case will be inconvenient for him personally, whether the action remains in this District or
4     transferred to Las Vegas. Moreover, his attorneys’ offices are in San Diego and Miami, Florida,
5     both of which are considerably closer to Las Vegas than Sacramento. Thus, Plaintiff’s choice of
6     forum is arguably spurious, and it is strongly outweighed by the factors below, which favor transfer
7     to the District of Nevada.
8                 Respective Parties’ Contacts with the Forums. The fourth factor also favors transfer to
9     Nevada. While the Plaintiff’s contact with this District is great, as it is where he resides, and his
10    contact with the District of Nevada appears to be limited to his communications with Towbin
11    Dodge, Towbin Dodge and CDK both have limited contact with California, while they have strong
12    contacts with Nevada.
13                Towbin Dodge’s contact with the District of Nevada is strong, as that is where it resides
14    and engages in the majority of its business, whereas its contact with this District is allegedly limited
15    to its communications with Plaintiff regarding a vehicle for sale in the District of Nevada.
16                Similarly, CDK’s contacts with California are limited to its communications with Plaintiff
17    regarding Towbin Dodge’s business in Nevada. While CDK is not headquartered in either Nevada
18    or California, it provided Towbin Dodge with services solely in Nevada.
19                Moreover, Plaintiff's own connections to California are not relevant here. The Supreme
20    Court has explained that the minimum contacts test is not satisfied “simply because [the defendant]
21    allegedly directed his conduct at plaintiffs whom he knew had [forum state] connections.” See
22    Walden v. Fiore, 571 U.S. 277, 289 (2014). This is because “[s]uch reasoning improperly attributes
23    a plaintiff's forum connections to the defendant and makes those connections decisive in the
24    jurisdictional analysis” and “obscures the reality that none of [the defendant's] challenged conduct
25    had anything to do with [the forum state] itself.” Id. (internal citation omitted). Accordingly, a
26    plaintiff cannot establish personal jurisdiction by merely alleging that a defendant knew or should
27    have known that the plaintiff was a resident of the forum state. See id.; Axiom Foods, Inc. v.
28    Acerchem Int’l, 874 F.3d 1064, 1069-70 (9th Cir. 2017) (abrogating the Ninth Circuit's previous

       3797.983                                            8
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 15 of 18


1     holding that “[a] theory of individualized targeting,” in which a plaintiff “alleges that a defendant
2     ‘engaged in wrongful conduct targeted at a plaintiff whom the defendant knows to be a resident of
3     the forum state,’ ” satisfies the express aiming requirement because that theory was rejected by
4     Walden (quoting Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668, 675 (9th Cir.
5     2012))). Thus, the mere fact that Plaintiff has a California area code and address from which his
6     alleged residence in California could be inferred, without more, does not suffice to confer
7     jurisdiction. To hold otherwise would flout the Supreme Court's instructions that “the plaintiff
8     cannot be the only link between the defendant and the forum” and a “mere injury to a forum resident
9     is not a sufficient connection to the forum.” Walden, supra, 571 U.S. at 285, 290.
10                The Contacts of Plaintiff’s Claims to the Forums. Plaintiff alleges that he received four
11    unsolicited, autodialed communications from (or on behalf of) Towbin Dodge in violation of the
12    TCPA, but he does not allege where he was when he received those communications. Plaintiff
13    expressly alleges that it was Nevada-based Towbin Dodge on behalf of whom the communications
14    were made and that the communications were regarding Towbin Dodge’s sale of vehicles in
15    Nevada.
16                Furthermore, Plaintiff alleges on behalf of the putative class that Towbin Dodge purportedly
17    initiated “hundreds, if not thousands” of unsolicited, autodialed communications from its Nevada-
18    based business. (FAC, ¶ 40). Whereas, he, personally, allegedly only received three calls and one
19    text message.
20                Plaintiff has seeks certification of a putative class nearly without bounds:
21                       All persons in the United States who from four years prior to the filing of
22                       this action through class certification (1) Defendants (or an agent acting on
                         behalf of Defendants) called or text messaged, (2) on the person's cellular
23                       telephone number, (3) using a calling and/or text messaging platform
                         substantially similar to the calling and/or text messaging platform
24                       Defendants used to call/text message Plaintiff, and (4) for whom
                         Defendants claim (a) it obtained prior express consent in the same manner
25                       as Defendants claim it supposedly obtained prior express consent to call
26                       and/or text message Plaintiff, or (b) it did not obtain prior express consent.

27    (FAC, ¶ 38). Such a class contemplates every U.S. citizen who has received a telephone call or text

28    message from or on behalf of Towbin Dodge within the past four years. The potential exhaustive

       3797.983                                              9
                                     AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 16 of 18


1     geographic boundary of such a putative class possible includes every state, whereas the
2     overwhelming majority of Towbin Dodge’s business occurs within Nevada. As such, the alleged
3     activity out of which Plaintiff’s claims arise are clearly tied much more closely to Nevada, where
4     the communications were initiated and sent from, than to this District. Moreover, as discussed
5     above, courts in the Ninth Circuit and elsewhere have held that in determining venue, the district
6     from which the communication was allegedly sent is the proper venue. Thus, this factor greatly
7     favors transfer.
8                 Difference in the Costs of Litigation in the Forums. Litigating this case in Las Vegas,
9     Nevada would cost less for all parties than litigating in this District. Towbin Dodge is based in
10    Henderson, Nevada, just outside of Las Vegas. It’s records are maintained at its principal place of
11    business there and the majority of the witnesses in this case who may be called to testify, either at
12    deposition or trial, are likely to be Towbin Dodge employees (and perhaps some executives of CDK
13    who would have to travel regardless), all of whom work in Henderson and live in the surround
14    Nevada area. If this action were to proceed in the District of Nevada, those witnesses would not be
15    forced to incur the time and expense of traveling to Sacramento, including lost time at work and
16    time away from their families. Moreover, as all of Towbin Dodge’s employees work in the same
17    location, it would be substantially more cost effective and time efficient for them to be deposed at
18    the Dealership, back-to-back, or on consecutive days as all of the attorneys in this case will need to
19    travel irrespective of if the case remains in this District or is transferred, and most of the records
20    related to this case are maintained at the Dealership.
21                It simply does not make sense to have all counsel and witnesses travel to Sacramento, solely
22    because that is the District in which Plaintiff alone resides – especially when he will not be
23    personally attending any depositions other than his own.
24                Ability to Compel Attendance of Nonparty Witnesses. To the extent testimony from former
25    employees of Towbin Dodge who reside in Nevada was to become necessary in this case, they
26    could only be compelled to testify in the District of Nevada, as this District lacks subpoena power
27    over individuals residing more than 100 miles away. Fed. R. Civ. P. 45(c)(1)(A). If all counsel are
28    going to be repeatedly traveling to Las Vegas anyway, it makes the most sense for the entire action

       3797.983                                            10
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 17 of 18


1     to be venued there.
2                 Ease of Access to Sources of Proof. This factor weighs in favor of transfer because the
3     majority of documentary evidence relevant to this case is maintained at Towbin Dodge’s dealership
4     in Henderson, Nevada. In fact, arguably, no documentary evidence in this case exists in California,
5     other than perhaps Plaintiff’s cell phone bill and computer. “Although developments in electronic
6     conveyance have reduced the cost of document transfer somewhat, costs of litigation can still be
7     substantially lessened if the venue is in the district in which most of the documentary evidence is
8     stored.” Park v. Dole Fresh Vegetables, Inc., 964 F. Supp. 2d 1088, 1095 (N.D. Cal. 2013) (ease
9     of access to evidence weighed in favor of transfer to Central District of California, where defendant
10    kept its records at its headquarters).
11                Conclusion. The Section 1404(a) factors weigh heavily in favor of transfer to the District
12    of Nevada. In short, the only individual this District is even remotely convenient for is Plaintiff,
13    who will not be personally involved in litigation beyond his deposition, assuming the same is
14    eventually taken. Whereas, litigation in this District would be highly burdensome for Towbin
15    Dodge and its employees, as a large portion of witnesses and documents are in its possession or
16    control in Nevada. As such, Towbin Dodge respectfully requests that the Court exercise its inherent
17    authority granted under Section 1404(a) to transfer the case in the interests of justice.
18   IV.          CONCLUSION
19                For the reasons set forth herein, Towbin Dodge respectfully requests that the Court dismiss
20    this action for improper venue or, alternatively, transfer this case to the United States District Court
21    for the District of Nevada pursuant to 28 U.S.C. § 1404(a).
22     DATED: July 30, 2020                         CHAPMAN, GLUCKSMAN, DEAN & ROEB
                                                          A Professional Corporation
23

24

25                                             By: /s/ Chelsea L. Zwart
                                                  GREGORY K. SABO
26                                                CHELSEA L. ZWART
                                                  Attorneys for Defendant TOWBIN DODGE, LLC
27

28

       3797.983                                            11
                                    AMENDED MOTION TO DISMISS OR TRANSFER
     Case 2:20-cv-00261-JAM-DMC Document 19 Filed 07/31/20 Page 18 of 18


1                                         CERTIFICATE OF SERVICE

2            I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 11900 W. Olympic Boulevard, Suite
3     800, Los Angeles, California 90064.

4            I hereby certify that on July 31, 2020, I electronically filed the foregoing document
      described as: DEFENDANT’S AMENDED NOTICE OF MOTION AND MOTION TO
5     DISMISS FOR LACK OF VENUE OR, ALTERNATIVELY, FOR TRANSFER OF THE
      CASE; MEMORANDUM OF POINTS AND AUTHORITIES with the Clerk of the Court using
6     CM/ECF, and it is being served this day on all counsel of record via transmission of Notice of
      Electronic Filing generated by CM/ECF.
7

8       Rachel E. Kaufman, Esq.                                    Counsel for Plaintiff and all others
        KAUFMAN P.A.                                               similarly situated
9       400 NW 26th Street
        Miami, FL 33127
10      Tel: (305)469-5881
        rachel@kaufmanpa.com
11
        Amanda F. Benedict, Esq.                                   Counsel for Plaintiff and all others
12      LAW OFFICE OF AMANDA F. BENEDICT                           similarly situated
        7710 Hazard Center Drive, Ste. E-104
13      San Diego, CA 92108
        Tel: (760)822-1911; Fax: (760)452-7560
14      Email: amanda@amandabenedict.com
15

16                   (FEDERAL)
17                   I declare that I am employed in the office of a member of the bar of this court at whose
                     direction the service was made.
18
                  Executed on July 31, 2020, at Los Angeles, California.
19
20                                                          /s/ Mandy Fine
                                                                Mandy Fine
21

22

23

24

25

26

27

28

       3797.983                                            1
                                              CERTIFICATE OF SERVICE
